Case 1:19-cv-18948-JHS-CSMW Document 30 Filed 11/19/20 Page 1 of 2 PagelD: 120

BIRCHMEIER & POWELL LLC

COUNSELLORS AT LAW

1891 STATE HIGHWAY 50

PO BOX 582
TUCKAHOE NJ 08250-0582
(609) 628-3414
(609) 628-2966 (FAX)

info@birchmeierlaw.com
www.birchmeierlaw.com

JAMES R. BIRCHMEIER °* GLOUCESTER COUNTY OFFICE
ERIN R. THOMPSON 53 NEWTON AVENUE
EDWARD N. ROMANIK WOODBURY NJ 08096

SANDRA A. SORANTINO
Please reply to Tuckahoe Office

DONALD A. POWELL
RETIRED

° CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
*ALSO MEMBER PA. BAR

OUR FILE NO. 13,294.13 November 19, 2020
via email: Chambers of Magistrate Judge Carol Sandra Moore Wells@paed.uscourts.gov

Honorable Carol Sandra Moore Wells, U.S.M.J.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
13614 U.S. Courthouse

Philadelphia, PA 19106

Re: Emily Weinman v. City of Wildwood
Docket No. 1:19-cv-18948

Dear Judge Wells:

As Your Honor is aware, this office represents the interests of the defendants Officer Robert Jordan and the City
of Wildwood in this matter. This matter was the subject of nonbinding mediation before Your Honor on November
4, 2020, which resulted in a proposed monetary settlement of $325,000.00 subject to the approval by the Atlantic
County municipal joint insurance fund. I am happy to inform Your Honor that this proposed settlement has been

approved.

Under separate cover, I will provide the plaintiff's attorney with a proposed Release and Settlement Agreement
that will include the terms and conditions that were discussed during the course of the mediation.

In reviewing the PACER entries, I note that the Court has already entered an Order of Dismissal as to the
individual defendants. Once the appropriate closing documents have been executed and the settlement draft
delivered to the plaintiff's attorney, the appropriate Stipulation of Dismissal as to the claims against the City of
Wildwood will be filed with the Court.
Case 1:19-cv-18948-JHS-CSMW Document 30 Filed 11/19/20 Page 2 of 2 PagelD: 121

I would like to take this opportunity to thank Your Honor for the time spent in bringing this matter to a conclusion.
Happy Thanksgiving to you and yours.

Respectfully submitted,
BIRCHMEIER & POW

  
   

JRB:amt

cc: Ashley Cohen, Esquire
Patrick J. Madden, Esquire
Thomas B. Reynolds, Esquire
William Kissane, Qual-Lynx (Claim No. 2018144229)
